Citation Nr: 0835004	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  94-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.  

2.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain with arthritis, from 
September 23, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran had active service from July 1962 to July 1965 
and from November 1990 to July 1991, including service in the 
PGW (Persian Gulf War) in the Southwest Asia theater of 
operations from January 2, 1991, to June 3, 1991.  He also 
served in the U.S. Army Reserve, including a period of active 
duty for training from March 5, 1995, to March 18, 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1992 and later decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In June 2004, the case was remanded to insure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  In 
December 2006, the Board remanded the issues on appeal for 
further development.  Following a requested examination, the 
RO, in February 2008 rating decision, confirmed and continued 
the denial of service connection for a left wrist disorder.  
The 40 percent rating in effect for lumbosacral strain with 
arthritis, from September 23, 2002, was confirmed and 
continued.  The RO, however, did assign a separate 10 percent 
rating for the veteran's S1 radiculopathy, right lower 
extremity.  That issue is not a part of this appeal.  
Moreover, previously addressed issues as to entitlement to 
disability ratings in excess of 20 percent for a lumbosacral 
strain with arthritis, prior to February 20, 2002, and in 
excess of 40 percent from February 20, 20002, to September 
23, 2002, were denied in the Board decision in December 2006.  
Those issues are also not a part of the current claim.  

The issue of entitlement to service connection for a left 
wrist disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

For the period commencing September 23, 2002, lumbosacral 
strain with arthritis is manifested by the following ranges 
of motion - flexion to 60 degrees, lateral flexion and 
rotation to 20 degrees, bilaterally, and extension to 20 
degrees; there is mild pain on all ranges of motion except 
for lateral flexion; there is degenerative disease with S1 
radiculopathy for which the veteran is separately rated.  
Incapacitation has not been demonstrated.


CONCLUSION OF LAW

For the period commencing September 23, 2002, the criteria 
for an evaluation in excess of 40 percent for lumbosacral 
strain with arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 
(before September 23, 2002, and September 26, 2003); 
38 C.F.R. § 4.71a, DCs 5235-5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, by way of 
letters to the veteran from the RO in May 2004, September 
2004, April 2005, and October 2007specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic and neurological 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
April 2005, April 2006, and October 2007.  

These letters and documents also provided information 
sufficient to comply with the guidance of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In evidence submitted and 
arguments advanced, the appellant has shown actual knowledge 
of what was needed to get an increased rating.



Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  The Board also acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  Finally, after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

5285  Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long leg 
braces - 100 percent

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility requiring neck 
brace (jury mast) - 60 percent

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Note: Both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment 38 C.F.R. § 4.71a, DC 
5285, (prior to September 26, 2003). 

5286  Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) - 100 percent

Favorable angle - 60 percent

38 C.F.R. § 4.71a, DC 5286, (prior to September 26, 2003).

5289  Spine, ankylosis of, lumbar:

Unfavorable - 50 percent

Favorable - 40 percent

38 C.F.R. § 4.71a, DC 5289, (prior to September 26, 2003).

5292 Spine, limitation of motion of, lumbar:

Severe - 40 percent

Moderate - 20 percent

Slight - 10 percent (prior to September 26, 2003).

5293  Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief - 60 percent

Severe; recurring attacks, with intermittent relief - 40 
percent

Moderate; recurring attacks - 20 percent

Mild - 10 percent

Postoperative, cured - 0 percent (prior to September 23, 
2002).

5295 Lumbosacral strain:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion - 40 percent

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position - 20 percent

With characteristic pain on motion - 10 percent

With slight subjective symptoms only - 0 percent (prior to 
September 26, 2003).

5293 Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief - 60 percent

Severe; recurring attacks, with intermittent relief - 40 
percent

Moderate; recurring attacks - 20 percent

Mild - 10 percent

Postoperative, cured - 0 percent 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months....

60 percent - With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months....

40 percent - With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.......

20 percent - With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months......

10 percent - Note (1): For purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  (Effective September 23, 
2002.)

The Spine 5235 Vertebral fracture or dislocation General 
Rating Formula 5236 Sacroiliac injury and weakness

5237  Lumbosacral or cervical strain

5238  Spinal stenosis

5239  Spondylolisthesis or segmental instability

5240  Ankylosing spondylitis

5241  Spinal fusion

5242  Degenerative arthritis of the spine (see also DC 5003)

5243 ***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine: (For DCs 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine - 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine - 30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis - 20 
percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height - 10 percent

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note: (2) (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note: (3)  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note: (4)  Round each range of motion measurement to the 
nearest five degrees.

Note: (5)  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note: (6)  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a (effective 
September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 5243  Intervertebral disc syndrome 
Rating

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months - 60 percent

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
- 40 percent

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
- 20 percent

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months - 10 percent

Note (1):  For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2):  If intervertebral disc syndrome is 
present in more than one spinal segment provided that the 
effects in each spinal segment are clearly distinct evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment.  (Effective September 26, 2003.)

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations - 20 percent

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups - 10 percent

Note (1):  The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Note (2):  The 20 pct and 10 pct 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under diagnostic code 5013 to 
5024, inclusive.  38 C.F.R. § 4.71a, DC 5003 (2007)

38 C.F.R. § 4.71a Plate V (2007)

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
DC does not subsume 38 C.F.R. §§ 4.40 and 4.45, those 
provisions are for consideration, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  Pursuant to 
VAOPGCPREC 7-2003, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.

Analysis

The record includes VA examination results dated in February 
2002.  That examination report resulted in an increased 
rating of 40 percent based on old regulations regarding 
limitation of motion.  At that time, the veteran exhibited 
lumbar flexion to 35 degrees, extension to 10 degrees, and 
lateral flexion to 15 degrees, bilaterally.  See the April 
2003 rating action.  

A private physician reported in January 2006 that the veteran 
had degenerative disc disease (DDD) and radiculopathy in the 
low back.

Additional VA examination was conducted in February 2007.  At 
that time, the veteran reported constant low back pain.  He 
had learned to live with it and took no medications.  He 
suffered no prostrating occurrences as a result of low back 
pain, and he worked four months out of the year at a sit down 
job.  He reported that he could work more, but he chose not 
to.  There was no debility with ordinary activities of daily 
living except that he could not do anything that put stress 
on the back.  Tasks that required lifting and bending were 
done by his family members and not by him.  Sitting more than 
an hour or so worsened his low back pain, so that he had to 
stand for a bit.  Standing for more than a half hour or so 
worsened his back pain.  

On examination, the veteran's gait was normal.  There was 
virtually no low back motion.  Thus, repetitive testing was 
not performed.  Muscle strength of the lower limbs was 
normal.  Abnormal sensory findings were absent.  

In the Board's October 2007 remand, it was requested that 
additional examination be conducted in that the February 2007 
valuation did not include adequate neurological testing 
results.  Specifically, the examiner was to examine the 
veteran and comment on whether the veteran currently had S1 
radiculopathy.  The examiner was also requested to describe 
any neurologic deficits associated with the veteran's 
service-connected lumbosacral strain with arthritis.  

The veteran was provided additional VA examination in 
November 2007.  The examiner reviewed the claims file.  The 
veteran complained of constant low back pain, which was 
described as being dull in sensation.  He denied stiffness, 
weakness or fatigability.  There was radiating pain down into 
the right leg with a mild right foot drop which mildly 
affected his gait.  The examiner noted that the veteran had a 
mild antalgic gait secondary to mild foot drop in the right 
lower extremity.  A back brace was used during periods of 
flare-up, but he did not require an assistive device for 
ambulation.  He showed erect posture, but inspection revealed 
a mild loss of normal lumbar lordosis.  There was no evidence 
of muscle atrophy, but examination showed mild paravertebral 
muscle spasms in the low back.  The lumbar spine demonstrated 
limited flexion to 60 degrees, extension to 20 degrees with 
lateral flexion to 20 degrees, bilaterally.  Bilateral 
rotation was to 20 degrees.  Pain was demonstrated on 
flexion, extension, and rotation.  Repetitive motion did not 
show any additional disability.  There had been no 
incapacitating episodes.  Neurological examination showed 
mild right foot drop consistent with S1 radiculopathy.  The 
final diagnosis was degenerative disease of the lumbar spine 
with S1 radiculopathy (resulting in right foot drop), mildly 
active at the time of this examination.  

As already noted, as a result of the above findings, a 
separate 10 percent rating for S1 radiculopathy of the right 
lower extremity was awarded.  See the February 2008 rating 
action.  As to the issue on appeal, after comparing the 
outpatient treatment records and the examiners' findings, it 
is apparent that an evaluation in excess of 40 percent, for 
the period commencing September 23, 2002, is not warranted 
under either the old criteria or revised criteria.   

As indicated above, the regulations under which the veteran 
was rated for this period were revised in September 2002 and 
again in September 2003.  Therefore, the provisions of the 
revised regulations can only be applied to any evidence of 
record received on or after the effective dates of the 
revised regulations.  Prior to that time, only the old 
regulations are for application.

To warrant higher disability ratings under the revised 
criteria the evidence must show either unfavorable ankylosis 
of the entire thoracolumbar spine (for a 50 percent rating); 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months (for a 60 percent rating).

Based a on review of the probative medical evidence since 
September 23, 2002, the Board observes no diagnosis of lumbar 
spine ankylosis and no evidence demonstrating that the 
veteran has experienced any incapacitating episodes due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
There is also no evidence of any bowel or bladder impairment 
as a result of this lumbosacral disorder.  In addition, the 
veteran is in receipt of the maximum rating for severe 
limitation of motion under the old regulations.  Therefore, 
the Board finds a rating in excess of 40 percent disability 
for the period commencing September 23, 2002, is not 
warranted.

In the present case, the Board has considered 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
but finds that the disability picture for the veteran's 
lumbosacral strain do not nearly approximate the criteria for 
higher ratings than assigned, for any of the periods under 
review.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a lumbosacral strain with arthritis, from September 23, 
2002, is denied.  

REMAND

As to the issue of entitlement to service connection for a 
left wrist disorder, additional development is necessary.  
While the Board regrets the further delay, it finds the 
recent VA examination as to the left wrist was not adequately 
responsive to the Board's previous remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, an October 2007 
remand raised neurologic questions and while the examining VA 
physician reported that the veteran had left wrist disorders, 
to include DJD of the wrist and left carpal tunnel syndrome 
(see the January 2008 addendum to the November 2007 
examination report), the question of etiology of these 
conditions was not adequately addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left wrist disorder, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  


2.  Subsequently, the claims folder 
should be forwarded to the doctor at the 
VA facility in Philadelphia Pennsylvania, 
who conducted the November 2007 
examination and furnished an addendum in 
January 2008.  The examiner's diagnoses 
included DJD of the left wrist and left 
carpal tunnel syndrome.  (If this 
physician is unavailable, forward to 
another VA specialist).  The examiner 
should be asked to express an opinion as 
to whether the veteran has a disability 
of the left hand that was it is at least 
as likely as not (greater than 50 percent 
probability) related to active service.  
This is necessary as it is unclear as to 
whether the veteran's inservice 
abnormalities in the left lunate bone 
with healed fracture are related to 
current findings in the left wrist.  A 
complete rationale for any opinion 
expressed should be included in the 
addendum.

3.  Readjudicate the issue on appeal. If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case (SSOC) and afford the veteran an 
appropriate opportunity to respond.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


